DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of applicant’s amendments and arguments filed on March 24, 2021, the objections of claims 1-23 and 25-27 as stated in the Quayle Action mailed on March 18, 2021 have been withdrawn.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 701, 702, 703, 704, 705, 706, 795 in paragraph [189].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Reason for Allowance
Claims 1-31 are allowed.
The closest prior art, US Pub. 2018/0261736, discloses a color conversion layer may be made from quantum dot disposed into an opening.  However, the prior art differs from the present invention because the prior art fails to disclose the conversion layer having a plurality of sub-pixels wherein each sub-pixel independently comprises specific characteristics as claimed in independent claims. 
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites  the first group of sub-pixels emit light within a first wavelength range; and each sub-pixel independently comprises: a volume less than 30 µm3; a thickness from 1 µm to 3 µm; a pitch less than 5 µm; and a density of the quantum dots within the volume from 10 vol% to 50 vol%, wherein vol% is based on the total volume of quantum dots less any ligands or other interstitial materials divided by the total volume of the sub-pixel.
Claim 24 recites depositing an aluminum layer on a substrate to define a plurality of cavities; depositing a second color conversion material into a second portion of the plurality of cavities, wherein the second color conversion material comprises a second plurality of quantum dots; wherein each of the plurality of cavities comprises: a volume less than 30 µm3; a depth from 1 µm to 3 µm; a pitch less than 5 µm; and26Attorney Docket No.: 63CF-000200US-278806 Client Reference: R096a density of the quantum dots within the volume from 10 vol% to 50 vol%, wherein vol% is based on the total volume of a cavity.

Claims 2-23 and 25-31 variously depend from claim 1 or 24, so they are allowed or will be allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        June 30, 2021